Citation Nr: 1207271	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain and discogenic disease of the lumbar spine prior to May 23, 2005. 

2.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain and discogenic disease of the lumbar spine from May 23, 2005, to March 20, 2008. 

3.  Entitlement to an initial rating in excess of 40 percent for lumbosacral strain and discogenic disease of the lumbar spine from March 20, 2008.

4.  Entitlement to a higher initial rating for right lower extremity radiculopathy evaluated as 10 percent from July 26, 2007.

5.  Entitlement to a higher initial rating for left lower extremity radiculopathy evaluated as 10 percent from July 26, 2007.

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board of Veterans' Appeals (hereinafter: Board) docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran served on active duty from October 1978 to October 1982. 

This matter arises to the Board from a December 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that granted service connection for lumbosacral strain and discogenic disease of the lumbar spine and assigned an initial 10 percent rating effective March 5, 2003, and a 20 percent rating effective May 23, 2005 (see claims files, Vol 2).  The Veteran timely appealed for an earlier effective date for service connection and higher initial ratings.  In pertinent part of a February 2009 rating decision, the RO assigned a 40 percent rating, effective March 20, 2008; however, the appeal for higher initial ratings remains viable.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In August 2010, the Board granted an effective date of October 18, 1982, for service connection for the lumbar spine disability and remanded the case for additional development, including rating the spine during the newly-created rating period.  The RO assigned a 10 percent rating for this new period; however, the appeal for a higher initial rating remains viable.  Id.  

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to back pains.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  

2.  For the period prior to September 5, 2002, the service-connected low back disability was manifested by mild limitation of motion of the thoracolumbar spine and additional functional impairment due to painful motion that more nearly approximates moderate limitation of motion.

3.  For the period prior to September 5, 2002, neither intervertebral disc syndrome nor lower extremity radiculopathy nor severe lumbosacral strain are shown.

4.  For the period commencing on September 5, 2002, through May 22, 2005, the service-connected low back disability is manifested by severe recurring attacks of intervertebral disc syndrome with intermittent relief.  

5.  For the period commencing on May 23, 2005, the service-connected low back disability is manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, including consideration of additional functional impairment due to pain on use of the spine. 

6.  For the period commencing on May 23, 2005, right lower extremity radiculopathy more nearly approximates mild incomplete paralysis of the sciatic nerve.  

7.  For the period commencing on May 23, 2005, left lower extremity radiculopathy more nearly approximates mild incomplete paralysis of the sciatic nerve.  

8.  At no time during the appeal period have incapacitating episodes of intervertebral disc syndrome or ankylosis of the thoracolumbar spine been shown.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to September 5, 2002, the criteria for a 20 percent schedular rating for limitation of motion of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).

2.  For the period commencing on September 5, 2002, through May 22, 2005, the criteria for a 40 percent schedular rating for severe intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5293 (2001).

3.  For the period commencing on May 23, 2005, the criteria for a 40 percent schedular rating for lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5237 (2011).

4.  For the period commencing on May 23, 2005, the criteria for separate 10 percent schedular rating for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.123, 4.124a, Diagnostic Code 8520 (2011).

5.  For the period commencing on May 23, 2005, the criteria for separate 10 percent schedular rating for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.123, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was adequately notified in March 2006, prior to the initial adverse decision concerning these matters.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The claimant challenges the initial evaluation following the grant of service connection.  He was adequately notified of all rating considerations and provisions in his March 2006 notice letter.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical reports.  The claimant was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The claimant was afforded several VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).




Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Lumbar spine discogenic disease and lumbosacral strain have been rated 10 percent for a period running from October 18, 1982, through May 22, 2005, 20 percent from May 23, 2005, through March 19, 2008, and 40 percent on March 20, 2008.  Additional separate 10 percent ratings for right and left lower extremity radiculopathy have been granted effective from July 26, 2007.  The pertinent inquiry then is whether there is a basis for a higher schedular rating or ratings for any portion of the appeal period.  

The Veteran's service treatment reports reflect that the spine was normal during a July 1982 separation examination; however, on his medical history questionnaire, he checked "yes" to a history of recurrent back pain.  The examiner noted recurring low back pains, more severe after lying down or bending, but not incapacitating.  No diagnosis was offered.  

A January 1983 VA examination report notes continued back pain when sitting and standing and complaints of spasm and stiffness in the lower back.  The examiner confirmed muscle spasm.  X-rays were negative.  The diagnosis was lumbosacral strain.  The claims files make no mention of the back again until September 2000, when the Veteran was seen for lumbar strain at Mesa Family Physicians.  A November 2001 private report notes low back burning pains, but no radiation of pain.  An April 2002 private X-ray report notes that there is no radiographic evidence of abnormality.  A June 2002 report notes that there was no numbness of the lower extremities and no limitation of activity.

A September 5, 2002-dated private report differs significantly from the above-mentioned reports because it notes a three to four month history of back pains and the onset of sharp, stabbing pain to the lower extremities, right worse than left.  A November 2002 magnetic resonance imaging study (MRI) confirmed L5-S1 osteophytes and foraminal narrowing.  

A July 2003 VA compensation examination report mentions that back pains had been intermittent until about three years ago.  Then, it increased in severity and frequency and pain radiated down the right leg.  There was 90 degrees of flexion, 25 degrees of extension, and 25 degrees of lateral bending in each direction with pain when bending to the right.  The examiner failed to report range of motion in the rotational plane.  The examiner also found a positive straight leg raising test, right sciatic notch tenderness, and bilateral paraspinal muscle spasm, but no sensory or motor deficit.  The impression was discogenic disease of the lumbar spine.

An October 2003 private examination report mentions low back pain with bilateral radicular symptoms.  These symptoms reportedly began three to four years earlier.

VA out-patient treatment reports reflect physical therapy for low back pain at various times.  A May 2004 VA spine compensation examination report reflects that radiating pains began, "since at least the year 2000."  These radiating pains were bilateral, but apparently worse on the right.  No lower extremity weakness was noted, according to the Veteran.  Range of motion was to 70 degrees of flexion, to 30 degrees of extension, to 30 degrees of lateral bending in each direction, and to 40 degrees of rotation in each direction.  At the extremes of motion, the Veteran complained of right upper buttock pain.   Straight leg raising test was positive, bilaterally, at 70 degrees.  Deep tendon reflexes were normal and equal bilaterally. 

In October 2004, the Veteran reported that his back pain "has become unbearable at times over the last three to four years and this is the reason why I started seeking treatment."  An October 2004 private MRI report showed a disc bulge at L5-S1.

A May 2005 VA compensation examination report mentions pain radiating from the back into both lower extremities "about three years ago."  There was no numbness or tingling along with those earlier radiating pains.  There was 30 degrees of flexion, 10 degrees of extension, 15 degrees of lateral bending in each direction, 25 degrees of right rotation, and 20 degrees of left rotation.  Pain occurred at all limits.  The assessment was lumbar spine degenerative disc disease at L5-S1 with moderately severe impairment, minimal give-way weakness, no fatigability, and no incoordination.

In May 2005, the Veteran testified before an RO hearing officer that in the years after active military service, he slept on the floor because of his back pains.  He listed the medications that he currently took for low back pain.

An August 2005 report from Arizona Back Institute mentions increasing severity of back pains over the recent three to four years.  Along with pain radiating to the lower extremities, the Veteran reported tingling and prickling in the inguinal region, bilaterally, numbness and tingling in his feet, and weakness in his legs.  A November 2005 report from The Center for Total Back Care reflects that the Veteran was unable to sit or stand for more than one hour and had difficulty sleeping, all due to back pain. 

A March 2006 VA chiropractic consultation report reflects that range of motion of the lumbar spine was to 45 degrees of flexion, to 15 degrees of extension, to 30 degrees of lateral bending in each direction with pain, to 20 degrees of left rotation, and to 10 degrees of right rotation.  There was paravertebral muscle spasm and weakness in the plantar muscles.  

An August 2006 Social Security Administration (SSA) record reflects that the Veteran was working full-time.

In January 2007, J. L. Jensen, M.D., reported that back and feet problems began in 1980 for the Veteran.  The physician reported, "I do not see either of his problems improving and will probably be lifetime issues...[The Veteran] has been on permanent work restriction due to ongoing back pain."

A July 2007 VA addendum report reflects that the Veteran was instructed not to lift more than 20 pounds and not to participate in unusual turning or bending.

An October 2007 VA nurse's assessment reflects that the Veteran presented with a flare-up of low back pain.  A November 2007 VA report mentions that the flare-up is consistent with a disc protrusion.  Further physical therapy was recommended.

A March 2008 VA orthopedic compensation examination report reflects 30 degrees of thoracolumbar spine flexion with pain beginning at 20 degrees; 20 degrees of extension with pain beginning at 10 degrees; 30 degrees of left lateral bending with pain beginning at 20 degrees; 30 degrees of painless right lateral bending; and, 30 degrees of painless right and left rotation.

A September 2008 VA compensation examination report reflects 28 degrees of flexion before pain began; 22 degrees of extension prior to pain, 25 degrees of left lateral bending prior to the onset of pain; 20 degrees of right lateral bending prior to pain; and, 30 degrees of rotation in each direction (apparently painless).  Ankle jerks were trace.  Straight leg raising test was positive on both sides.  There was a sensory deficit in the right lower extremity, but no motor deficit.  There was no sciatic notch tenderness or spasm.  The impression was discogenic disease of the lumbar spine with associated pain and dysfunction in the legs.  The physician associated the lower extremity symptoms with the service-connected disability.

In November 2008, the RO granted separate service connection for left lower extremity radiculopathy and assigned a 10 percent rating effective from July 26, 2007, under Diagnostic Code 8520.  The RO denied TDIU.  In July 2009, the RO granted separate service connection for right lower extremity radiculopathy and assigned a 10 percent rating effective from July 26, 2007.  

In June 2009, the Veteran testified before the undersigned Veterans Law Judge that he had back pain and limitation of motion in 1983, when he was first examined by VA after active military service.  He testified that he had missed much work because of low back pain, although no doctor had prescribed bed rest.  He testified that his SSA disability claim is still pending. 

In October 2009, the Veteran reported that he had been too disabled to work since November 2008 and took a disability retirement from employment at that time.

In August 2010, the Board remanded the case for an examination of the spine. 

According to an October 2010 VA compensation examination report, the Veteran reported constant back pains with daily flare-ups.  He reported that his SSA disability application had been denied.  He could forward flex to 20 degrees before pain precluded further bending.  He had only 5 degrees of extension, 10 degrees of left lateral flexion; 9 degrees of right lateral flexion; and, 45 degrees of rotation in each direction.  Ankle jerks were absent.  Straight leg raising test was negative on both sides.  There was no sensory or motor deficit.  There was no sciatic notch tenderness, but there was bilateral paraspinal muscle spasm.  There was additional functional impairment due to pain on use.  No additional evidence pertinent to the severity of the lumbar spine disability has been received.

Under prior Diagnostic Code 5292, evaluations from 10 to 40 percent are available for limitation of motion of the lumbar spine.  Slight limitation of motion of the lumbar spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

The medical evidence does not show limitation of motion of the thoracolumbar spine that is worse than "slight" limitation of motion under Diagnostic Code 5292 prior to September 5, 2002.  For the rating period beginning on October 18, 1982, through September 4, 2002, the service-connected lumbosacral strain with discogenic disease was manifested by slight limitation of motion.  During this earliest rating period, there is also evidence of additional functional impairment due to pain on use of the back.  Considering this additional functional impairment and 38 C.F.R. § 4.59 and the tenets of DeLuca, supra, the criteria for the next higher (20 percent) rating under Diagnostic Code 5292 for limitation of motion of the thoracolumbar spine are more nearly approximated for that earliest portion of the rating period. 

As noted above, a 20 percent rating is potentially assignable under Diagnostic Code 5292 for that portion of the appeal period prior to September 5, 2002.  Thus, the next inquiry is whether a rating greater than 20 percent is available under Diagnostic Code 5295 for this early period.  In other words, does the evidence show listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation in forward bending in standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion prior to September 5, 2002?  The answer is "no."  None of the evidence dated prior to September 5, 2002, shows listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation in forward bending in standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.  Thus, prior to September 5, 2002, a 20 percent rating for limitation of motion under Diagnostic Code 5292 remains the better option.  

Turning to the next period, that is the period that begins on September 5, 2002, and continues through May 22, 2005, severe attacks of intervertebral disc syndrome with intermittent relief are shown.  Under Diagnostic Code 5293, a noncompensable evaluation is warranted for intervertebral disc syndrome that is cured by surgery.  Intervertebral disc syndrome warrants a 10 percent evaluation when the disability results in mild symptoms.  A 20 percent evaluation requires that the symptoms be moderate with recurring attacks.  A 40 percent evaluation requires severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Comparing the manifestations to these criteria, the manifestations more nearly approximate a 40 percent rating under Diagnostic Code 5293.  The chief reason that the 60 percent criteria are not met is that intermittent relief is shown periodically.  

The next increase in severity was shown on May 23, 2005.  On May 23, 2005, the range of forward flexion of the thoracolumbar spine was shown by a VA compensation examiner to be limited to 30 degrees.  Under the revised rating schedule, Diagnostic Code 5237, this thoracolumbar spine limitation of motion warrants a schedular 40 percent rating, as explained below.  

Under the new rating criteria, spine disabilities are now rated under the General Rating Formula for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based on duration of incapacitating episodes over the past 12 months remain the same.  Also unchanged is the procedure for combining, under 38 C.F.R. § 4.25, separate evaluations of the chronic orthopedic and neurologic manifestations; however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.................................................................................100

Unfavorable ankylosis of the entire thoracolumbar spine...........................................................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine...................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis...................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Because the rating schedule warrants a 40 percent rating for limitation of motion of the thoracolumbar spine to 30 degrees or less, a 40 percent rating is warranted from May 23, 2005.    

It should be mentioned that while not all reports reflect such severe limitation of motion, all reports need not agree.  Where the reports do not agree, the rater must reconcile the differences into a consistent picture to accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Next for consideration is a separate rating or ratings for radiculopathy.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

The RO has granted service connection for both right and left lower extremity radiculopathy and has rated each side 10 percent effective July 26, 2007.  Below are some relevant rating criteria for radiculopathy.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123 (2011).

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral combine with application of the bilateral factor.  

Diagnostic Code 8520 is analogous to right and left lower extremity radiculopathy because the anatomical area of the neurologic deficits more nearly approximates the level of disability produced by sciatica when considering functional impairment, anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a rating for mild, or at most, a moderate disability, the involvement of radiating pain to the buttocks and to both lower extremities, with no motor involvement, are sensory only.  Therefore, this bilateral radiculopathy is no worse than mild.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

Because motor involvement is not shown, the bilateral lower extremity radiculopathy more nearly approximates mild sciatica.  Thus, the Board will consider separate 10 percent ratings under Diagnostic Code 8520, for each lower extremity.  A more difficult question for resolution is determining when this radiculopathy arose.  

Private reports reveal the date that radiculopathy arose.  A November 2001 private report notes that there was no radiation of low back pain.  A June 2002 private report notes that there was no numbness of the lower extremities.  A September 5, 2002-dated private report notes sharp, stabbing pain to the lower extremities, right worse than left.  A November 2002 MRI confirmed L5-S1 foraminal narrowing.  Moreover, during a May 2005 VA compensation examination, the Veteran recalled that back pains began radiating into both lower extremities, "about three years ago."  Although some reports suggest earlier-dated radiculopathy, the above-mentioned evidence supports September 5, 2002, as the date of the onset of bilateral lower extremity radiculopathy.  For this reason, the Board has rated the low back disability as an intervertebral disc syndrome under Diagnostic Code 5293 effective from September 5, 2002.  

Because radiculopathy arose prior to July 26, 2007, a date that the RO has assigned, the Board will grant earlier effective dates of May 23, 2005, for the separate 10 percent ratings for right and left lower extremity radiculopathy.  Also, because of the separate ratings for radiculopathy that have been assigned, the Board will also assign a 40 percent rating for thoracolumbar spine limitation of motion effective May 23, 2005, in lieu of the prior 40 percent rating under Diagnostic Code 5293. 

To summarize what is shown, the service-connected lumbosacral strain with discogenic disease must be rated 20 percent effective October 18, 1982, under Diagnostic Code 5292.  The disability must be rated 40 percent effective July 18, 2003, under Diagnostic Code 5293.  Lumbosacral strain must be rated 40 percent effective May 23, 2005, under Diagnostic Code 5237 and bilateral lower extremity radiculopathy must be rated 10 percent for each lower extremity effective May 23, 2005, under Diagnostic Code 8520.  

After consideration of all the evidence of record, including the testimony, the Board finds that for the portion of the appeal period prior to September 5, 2002, the evidence favors a 20 percent schedular rating under Diagnostic Code 5292.  For the portion of the appeal period beginning on September 5, 2002, the evidence favors a 40 percent rating under Diagnostic Code 5293.  Because the evidence does demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  Hart, supra.  

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2011) provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, and is raised by the record, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Veteran has asserted that he is unemployable due to service-connected disability.  This will be addressed in the REMAND portion of the decision below.    


ORDER

For the period prior to September 5, 2002, a 20 percent schedular rating for limitation of motion of the lumbar spine is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the period commencing on September 5, 2002, through May 22, 2005, a 40 percent schedular rating for severe intervertebral disc syndrome is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the period commencing on May 23, 2005, a 40 percent schedular rating for thoracolumbar spine limitation of motion is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the period commencing on May 23, 2005, a 10 percent schedular rating for right lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the period commencing on May 23, 2005, a 10 percent schedular rating for left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Veteran has requested TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).  

In this case, although the RO denied a TDIU claim in June 2008 and the Veteran did not appeal, since then additional service-connected ratings have been assigned.  Thus, the TDIU claim remains viable and must be developed in accordance with the Court's holding in Rice, supra.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should develop the TDIU claim as necessary, including affording the Veteran an examination and obtaining a medical opinion addressing whether it is at least as likely as not (50 percent or greater possibility) that his service-connected disabilities preclude obtaining or retaining substantially gainful employment.  

2.  Following the above, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


